Citation Nr: 0608671	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  94-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
arthritis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for status post right pneumothorax with right lower 
lobectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to November 1977 
and from December 1988 and April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision of Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The April 1993 rating decision granted service 
connection for the disability at issue, and assigned a 
noncompensable evaluation, effective from May 1, 1992.  
Thereafter, a rating action in April 1996 increased the 
rating to 30 percent, retroactively effective from May 1, 
1992.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that bilateral hand arthritis was initially demonstrated 
years after service and has not been shown by competent 
clinical evidence to be causally related to the veteran's 
service.

2.  The competent evidence does not include pulmonary 
function test findings taken post-bronchodilator showing FEV-
1 of 40- to 55-percent predicted, FEV- 1/FVC of 40 to 55 
percent, DLCO (SB) of 40- to 55-percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min, with 
cardiorespiratory limit.  


CONCLUSIONS OF LAW

1.  Bilateral hand arthritis was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2005).

2.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for status post right pneumothorax with 
right lower lobectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.97 Diagnostic Codes 6602 6814, 6816, (1996);  
38 C.F.R. § 4.97, Diagnostic Codes 6817, 6845 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of an April 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also requested to 
submit any evidence in his possession that pertained to the 
claims.  However, the Board observes that such letter was 
issued after the initial AOJ decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the April 1993 AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  Nevertheless, the Court in 
Pelegrini  noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the April 2004 VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as VA examination 
records.  The veteran has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the veteran's statements and concludes that he has not 
identified any further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

The record reflects that the veteran currently has bilateral 
hand osteoarthritis, which was confirmed by x-ray examination 
in April 2005.  His service medical records demonstrate that 
he sought treatment on several occasions for pain, numbness 
and limited range of motion in his 3rd, 4th, and 5th fingers.  
However, x-rays taken in service in March 1986 did not 
reflect any findings of arthritis.

In terms of the etiology of the veteran's current hand 
osteoarthritis, a VA examiner, in August 2004, reported that 
the veteran had a long standing history of chronic pain in 
both hands with some limitation of motion of unknown 
etiology, which the examiner opined was "as likely as not 
service connected as the [veteran] was seen in service for 
hand pain on multiple occasions."  

Conversely, however, in August 2005, another VA examiner 
opined that the veteran's degenerative joint disease of both 
hands was not etiologically related to service.  According to 
this examiner, there was no evidence that the veteran had 
degenerative joint disease prior to the April 2005 VA x-ray 
and that it would be less likely as not that degenerative 
disease was a result of a service-connected injury.  
Moreover, the examiner indicated that the veteran's reported 
weakness of grip and paresthesia of the fingers, which was 
also reported in service, was not caused by a degenerative 
change, but was of neurologic origin and caused by ulnar 
nerve neuritis, as well as lateral epicondylitis, which was 
service-connected.

In comparing the August 2004 and August 2005 VA clinical 
opinions as to the etiology of the veteran's arthritis, the 
Board observes that the August 2004 opinion was made without 
any documented clinical evidence of arthritis.  Additionally, 
the examiner indicated that the etiology of the veteran's 
pain was unknown.  On the other hand, the August 2005 
examiner's opinion was based on documented x-ray evidence of 
arthritis.  Moreover, the August 2005 examiner, as compared 
to the August 2004 examiner provided more supporting clinical 
data and rationale as to why the veteran's degenerative joint 
disease was not related to his in-service symptomology.  
Therefore, because the August 2005 VA opinion provides more 
supporting clinical rationale than the August 2004 VA 
opinion, the Board finds that it is more probative on the 
issue of the etiology of the veteran's bilateral hand 
arthritis and thus will be given more evidentiary weight.

Accordingly, based on the above medical findings, the Board 
finds that the competent clinical evidence of record does not 
establish that the veteran's current bilateral hand 
arthritis, initially demonstrated years after service, is 
etiologically related to any incident of service.  Thus, the 
Board finds that the preponderance of the evidence of record 
does not establish that the veteran is entitled to a grant of 
service connection on a nonpresumptive direct incurrence 
basis for his current arthritis.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that the veteran's 
arthritis manifested itself to a compensable degree within 
one year of his separation from service.  In fact, as stated 
above, the record reflects that the first documented clinical 
finding of arthritis was in April 2005, which was many years 
after service.  Hence, the Board finds that evidence of 
record does not establish that the veteran is entitled to 
service connection on a presumptive basis for his current 
bilateral hand arthritis.

In conclusion, although the veteran asserts that his current 
bilateral hand arthritis is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record, 
including the August 2005 medical opinion, is of greater 
probative value than the veteran's statements in support of 
his claim.  Accordingly, the Board finds that the competent 
evidence of record fails to establish that the veteran 
currently has bilateral hand arthritis that is related to his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2005), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hand arthritis.

2.  Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.   Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a respiratory 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran asserts that an evaluation in excess of 30 
percent is warranted for his service-connected residuals of 
status post right pneumothorax with right lower lobectomy.  
At the outset, the Board observes that service connection for 
the disability at issue has been established effective from 
May 1, 1992.

During the course of this appeal, regulatory changes amended 
VA's Schedule of Ratings for the respiratory system.  See 
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720-46,731 (September 5, 1996) (codified at 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502-6847).  This amendment was 
effective October 7, 1996.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (Court) held that, where a law or regulation 
changes during the pendency of a claim or appeal, the Board 
must apply the version of the law that is more favorable to 
the claimant.  However, in VAOPGCPREC 7-2003 (Nov. 19, 2003), 
the VA General Counsel held that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), expressly overruled 
the Court's holding in Karnas to the extent that decision 
allowed the retroactive application of a statute or 
regulation, where the statute or regulation did not expressly 
provide for retroactive application.  The Federal Circuit's 
decisions leading up to the decision in Kuzma clearly show 
that it was the intent of the Federal Circuit to overrule the 
holding in Karnas as it might be applied to any change in a 
statute or regulation.  See Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002).

Under the old regulations, a 100 percent rating is assigned 
for 6 months following a spontaneous pneumothorax.  Residuals 
thereof are to be rated analogous to bronchial asthma under 
Diagnostic Code 6602.  The 30 percent evaluation currently in 
effect contemplates the presence of a unilateral lobectomy, 
or moderate asthma with asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 50 percent evaluation would 
require demonstrated evidence of bilateral lobectomies.  A 60 
percent evaluation is warranted where there is evidence of 
severe asthma with frequent attacks of asthma (one or more 
attacks weekly) with only temporary relief by medication, and 
no more than light manual labor precluded.  38 C.F.R. Part 4, 
Codes 6602, 6814, 6816 (1995).  

In the present case, the evidence of record demonstrates that 
under the old respiratory disorder regulation, the 30 percent 
evaluation currently in effect is appropriate.  In this 
regard, there is no evidence that the veteran has undergone 
bilateral lobectomies, or that he exhibits the severe 
symptomatology requisite to the assignment of an increased 
evaluation for his service-connected respiratory disorder.  
Indeed, medical records dated between 1992 and 1993 reflect 
that the veteran reported that he had not experienced any 
subsequent problems since his prior spontaneous pneumothorax 
and denied any specific lung problems.  Further, the examiner 
reported that the veteran had essentially normal pulmonary 
symptoms.  Therefore, the Board concludes that the veteran is 
not entitled to an increased evaluation under the respiratory 
disorders regulations in effect prior to October 7, 1996.

The amended regulations in effect from October 7, 1996 in 38 
C.F.R. § 4.97 established more objective, unambiguous 
criteria for rating respiratory disorders.  Schedule for 
Rating Disabilities; Respiratory System, 61 Fed. Reg. at 
46,722.  The amended formula removed such subjective 
descriptors as mild, moderate, and severe, where ambiguous, 
and provided rating criteria based, at least in part, on the 
results of pulmonary function tests.  Id.  Diagnostic Code 
6816 for lobectomy was deleted and the amended criteria 
evaluate all pulmonary post-surgical residuals under 
Diagnostic Code 6844 for post-surgical residuals (lobectomy, 
pneumonectomy, etc.) according to the severity of restrictive 
lung disease based on the objective findings of pulmonary 
function tests (PFTs), rather than according to the extent of 
the service-connected surgery. Schedule for Rating 
Disabilities; Respiratory System, 61 Fed. Reg. at 46,726.  

With regard to the veteran's increased rating claim for the 
service-connected residuals of a status post right 
pneumothorax with right lower lobectomy, the Board notes that 
the RO has evaluated this disorder by analogy to pulmonary 
vascular disease.  According to the pertinent schedular 
criteria, evidence that such a disorder is asymptomatic 
following resolution of a pulmonary thromboembolism will 
result in the assignment of a noncompensable disability 
rating. 38 C.F.R. § 4.97, Diagnostic Code 6817 (2005).  The 
next higher disability evaluation of 30 percent requires 
evidence of a symptomatic condition following resolution of 
an acute pulmonary embolism.  Id.  Evidence of chronic 
pulmonary thromboembolism requiring anticoagulant therapy or 
the need for inferior vena cava surgery without evidence of 
pulmonary hypertension or right ventricular dysfunction is 
necessary for the grant of the next higher disability rating 
of 60 percent.  Id.  The highest disability rating allowable 
pursuant to this diagnostic code, 100 percent, requires 
evidence of primary pulmonary hypertension or chronic 
pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor 
pulmonale, or pulmonary hypertension secondary to other 
obstructive disease of the pulmonary arteries or veins with 
evidence of right ventricular hypertrophy or cor pulmonale. 
Id.  Other residuals following pulmonary embolism will be 
evaluated under the most appropriate diagnostic code, such as 
chronic bronchitis (Diagnostic Code 6600) or chronic pleural 
effusion or fibrosis (Diagnostic Code 6844) without 
combination to any evaluation assigned pursuant to Diagnostic 
Code 6817. 38 C.F.R. § 4.97, Note following Diagnostic Code 
6817 (2005).

The Board has reviewed the evidence of record and does not 
find support for the next-higher 60 percent evaluation under 
the revised regulations for Diagnostic Code 6817.  In this 
regard, the record reflects that on VA examinations between 
September 2000 and April 2005, examiners, upon physical 
examination reported that the veteran did not have any 
chronic pulmonary thromboembolism, pleural effusions, 
pulmonary hypertension, right ventricular hypertrophy cor 
pulmonale, congestive heart failure, residuals of pulmonary 
embolus, or a history of pulmonary embolism.  They also 
indicated that the veteran was not currently on any treatment 
for his respiratory condition.  It was specifically reported 
that the veteran did not take any anticoagulant, did not 
require oxygen, and did not require any antibiotic therapy.  
Therefore, based on the above findings, the Board concludes 
that the veteran is not entitled to a higher evaluation under 
Diagnostic Code 6817.

The record reflects that the RO has also evaluated the 
veteran's disability under the General Rating Formula for 
Restrictive Lung Disease (Diagnostic Codes 6840 through 
6845), a 30 percent rating is prescribed for FEV-1 of 56 to 
70 percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted. 38 C.F.R. § 4.97, 
Diagnostic Code 6845 (1997- 2005).  A 60 percent rating is 
prescribed for FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent 
rating is prescribed for FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent 
predicted, or; DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

The Board has reviewed the evidence of record and does not 
find support for the next-higher 60 percent evaluation under 
Diagnostic Code 6845.  In this regard, the record reflects 
that between September 2000 and May 2005, the veteran 
underwent PFT testing on numerous occasions.  However, the 
Board observes that for many of the examinations, only pre-
bronchodilator results were reported.  It is important to 
note that there are guidelines indicating that only the post- 
bronchodilatation results are to be considered for VA 
purposes.  The explanatory comments in the Federal Register 
make clear, post-bronchodilation pulmonary function test 
results are to be used in evaluating the severity of the lung 
disease under the Schedule. 61 Fed. Reg. 46,720, 46, 723 
(Sept. 5, 1996), effective October 7, 1996 (in response to a 
comment recommending that VA specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life, VA disagreed, finding "The 
American Lung Association/American Thoracic Society Component 
Committee on Disability Criteria recommends testing for 
pulmonary function after optimum therapy.  The results of 
such tests reflect the best possible functioning of an 
individual and are the figures used as the standard basis of 
comparison of pulmonary function.  Using this standard 
testing method assures consistent evaluations.")  

The only post bronchodilator PFT results of record were 
reported in conjunction with the veteran's May 2005 VA 
examination.  The reported post bronchodilator findings were 
as follows:  FEV-1 of 57.7 percent predicted and FEV-1/ FVC 
of 70 percent predicted.  No DLCO results were reported.  The 
Board, in applying the above criteria under DC 6845, finds 
that the May 2005 PFT findings are not consistent with a 
higher rating.  Moreover, no other competent evidence reveals 
post-bronchodilator findings commensurate with an increased 
evaluation.  

The Board has considered whether any alternate Code sections 
may serve as a basis for a rating in excess of 30 percent.  
However, as the evidence does not demonstrate that the 
veteran has sarcoidosis with pulmonary involvement with 
persistent symptoms requiring systemic high dose 
corticosteroids for control, a higher, 60 percent evaluation 
is not warranted under Diagnostic Code 6846 for sarcoidosis.  
Additionally, as the evidence does not demonstrate that the 
veteran has sleep apnea syndromes that requires the use of a 
breathing assistance device, a higher, 50 percent evaluation 
is not warranted under Diagnostic Code 6847 for sleep apnea 
syndromes.  Thus, the Board concludes that the veteran's 
disability picture is found to be appropriately reflected by 
the 30 percent evaluation presently in effect under the 
revised regulations in effect from October 7, 1996 pertaining 
to respiratory disorders.

In conclusion, for all of the foregoing reasons, the Board 
finds that the 30 percent evaluation in effect for the 
veteran's residuals of status post right pneumothorax with 
right lower lobectomy is appropriate and a higher evaluation 
is not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2005).


ORDER

Entitlement to service connection for arthritis of the hands 
is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for status post right pneumothorax with right lower lobectomy 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


